 318DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Neither International Longshoremen's Association, AFL-CIO,nor Local 1248, International Longshoremen's Association, AFL-CIO, is entitled to force or require the Hampton Roads MaritimeAssociation, or any of its members, to assign the disputed workto employees whom it represents who are not employed by NorfolkOilTransit, Inc., by means proscribed by Section 8(b) (4) (D)of the Act.3.Within 10 days from the date of this Decision and Determina-tion,InternationalLongshoremen'sAssociation,AFL-CIO, andLocal 1248, International Longshoremen's Association, AFL-CIO,shall notify the Regional Director for Region 5, in writing, whetheror not they will refrain from forcing or requiring, by meansproscribed by Section 8(b) (4) (D) of the Act, the assignment ofthework in dispute in a manner inconsistent with the abovedetermination.The Wm.H. Block CompanyandRetail,Wholesale and Depart-ment Store Union,AFL-CIO,Petitioner.Case No. 25-RC-2602.February 26, 1965DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Arthur Hailey.The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Briefs were filed by both the Employer and the Petitioner.Pursuant to the provisions of Section 3 (b) of the Act, theNational Labor Relations Board has delegated its powers in con-nectionwith this case to a three-member panel [Chairman Mc-Culloch and Members Fanning and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.''After the close of the hearing in this case,Hotel,Motel, Cafeteria,and RestaurantEmployees and Bartenders'Union, Local No. 58, affiliated with Hotel and RestaurantEmployees and Bartenders' InternationalUnion, AFL-CIO,filed with the Regional Di-rector a written motion to intervene and a request to be placed on the ballot should anelection be directed.On the basis of a showing of interest in the unit sought, themotion wasgranted bythe Regional Director.The Intervenor took no unit position.151 NLRB No. 31. THE WM. H. BLOCK COMPANY3193.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a unit of all food service employees attheEmployer's 50 North Illinois Street, Indianapolis, Indiana,retail store, referred to as the Main Store.The Petitioner wouldbe willing to participate in an election in a more comprehensiveunit including food service employees at the Employer's servicebuilding and Southern Plaza store, if the Board so directs.ThePetitionerwould exclude the food stock employees and groupleadersGraffa and Carter, all of whom work at the Main Store,and the candy workroom employees, who work at the servicebuilding, but would be willing to include them if the Board sodirected.The Employer contends that only a unit of all the selling andnonselling employees at all its operations is appropriate.How-ever, in the event the Board finds a food service unit appropriate,the Employer urges that such unit should cover food operationsat all its locations, together with the food stock employees, Graffaand Carter, and the candy workroom employees.There is no bargaining history as to any of the employeeshere involved.The Employer operates five retail stores and a service buildingin Indianapolis, Indiana.It has food operations at the MainStore, the Southern Plaza store, and the service building. In theMain Store, there is an employee cafeteria, tearoom, men's grill,luncheonette, and a kitchen and bakery.Approximately 135 foodservice employees work in these facilities.There are also twofood stock employees who recieve and store food.At its servicebuilding there are an employee cafeteria and a candy workroom,where candyismade for sale inits stores; and at its SouthernPlaza store there is a tearoom, a counter, and a kitchen and bakery.The employees who are actually engaged in food preparation andservicereceive, in addition to benefits received by other employees,freemealsand uniforms.Their conditions of work are similarto those of other employees except that their hours of work differsincethey are regulated by the requirements of food preparationand service.One Griffin, a food consultant, has general supervision of foodoperations at all locations.Griffin is assisted by Miss Ringo, whois responsiblefor the menus and food preparation and service atall locationsexcept Southern Plaza, which is under the supervision 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDofMissWineman, who reports to both Ringo and Griffin. Inaddition to the usual food-handling employees at the Main Store,there are a head hostess in the tearoom, a chef, a group leader atthe luncheonette, a group leader in the employee cafeteria, and agroup leader in the kitchen.There is a dispute only as to theunit placement of the group leaders in the employee cafeteriaand the kitchen.Transfers between food service operations and other jobs areinfrequent .2In the event of temporary absences in food serviceoccupations, employees are transferred from other service locations.The record, however, does not show the frequency of such temporarytransfers.Under all the circumstances of this case, we find no merit inthe Employer's contention that only a unit of all the selling andnonselling employees at all the operations is appropriate.Althoughit is apparent that there are some factors to support a finding ofthe appropriateness of such a unit, it is equally clear that the foodservice employees have a sufficient mutuality of interests to justifytheir establishment in a bargaining unit, apart from the otherstore employees.The Board has recently reaffirmed its prior hold-ings that a unit of employees such as that sought herein is appropri-ate in the retail store industry.3We also find no merit in the Employer's contention that a unitof food service employees must encompass such employees at allits locations.Section 9(b) of the Act directs the Board to makeappropriate unit determinations which will "assure to employeesthe fullest freedom in exercising the rights guaranteed by thisAct . . . ." In order to effectuate this mandate, the Board hasheld "that the Act does not compel labor organizations to seekrepresentation in the most comprehensive grouping of employeesunless such grouping constitutes theonlyappropriateunit.4Although a unit of food service employees at all the Employer'soperations may be appropriate for purposes of collective bargain-ing, there is no bargaining history for such a unit, no labor orga-nization seeks such a unit, and the appropriateness of an overallunit does not establish the inappropriateness of a smaller unit.2Discontinuance of the Riley Room,one of the restaurant operations in the Main Store,sometime in 1964,and the absorption of most of the Personnel affected into other opera-tions, resulted in an unusually large number of transfers in 1964IIArnold Constable Corporation,150 NLRB 788 ;Allied Stores of New York, Inc ,d/b/a Stern's,Paramus,150NLRB 799. See alsoAlliedStores of 0hao, d/b/aA. Polsky Company,90 NLRB 1868, 1869,Thalhimer Brothers,Incorporated,93 NLRB726; F.W. Woolworth Company,144NLRB 307.4Montgomery Ward & Co.,Incorporated,150 NLRB 598;Bagdad Copper Company,144 NLRB 1496;P. Ballantsne d Sons,141 NLRB 1103;Quaker City Life InsuranceCompany,134 NLRB 960,enfd. on this point, 319 F. 2d 690(C A. 4). THE WM. H. BLOCK COMPANY321Therefore, as the food service employees at the Main Store aregeographically separated from the Employer's other establishmentswhere food service is carried on, the extent of interchange amongthese employees at the different locations is not substantial, thereisan internal cohesiveness among these Main Store employees,there is no bargaining history in a more comprehensive unit, and nolabor organization is here seeking to represent such employees ona broader basis, we find that a unit of food service employees attheMain Store is appropriate.5The Petitioner would exclude the following categories whereasthe Employer would include them :Food stock employees :The two food stock employees work inthe subbasement at the Main Store, where they receive and storefood stock which is used at the various restaurant facilities. Inview of the fact that these employes handle food materials andshare common supervision with food service employees, we shallinclude them in the uniteGroup leaders Graffa and Carter:These two individuals are thegroup leaders in the employee cafeteria and the kitchen, respectively.The record shows that both of them assign work, arrange overtime,transfer employees, and are concerned with such employee problemsas days off and tardiness. In view of their authority to carry outthese functions, and the fact that, if Graffa and Carter are notsupervisors, there is, as far as the record shows, no immediatesupervisor in the employee cafeteria or in the kitchen of the MainStore,we find that they are supervisors within the meaning ofthe Act, and we shall therefore exclude them from the unit.In view of the foregoing, we find that the following employeesconstitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.All regular full-time and part-time food service employees at theEmployer's 50 North Illinois Street, Indianapolis, Indiana, retailstore, including food stock employees, but excluding all otheremployees, office clerical employees, professional employees, guards,group leaders in the Employer's cafeteria and kitchen, and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]6 Sav-on-Drugs, Inc.,138 NLRB 1032, 1034-1035;Piggy Wiggly California Company,144 NLRB 708.6Member Brown would exclude the food stock employees on the grounds that theyhandle food only for storage, do not participate in food preparation or service, do notreceive free meals and uniforms as do the food service employees, and would appear tohave a greater community of interest with stock employees in general than with the foodservice employees here involved.783-133-66-v of 151-22